Citation Nr: 0200012	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.
 
2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1939 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  
Additionally, VA has recently promulgating regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These changes in the law 
redefine the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  These changes in the law also 
eliminate the concept of a well-grounded claim and supersede 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA 
with its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Under the VCAA, VA has a duty to 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate the veteran's claim, 
including a medical examination.  VCAA § 3(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical opinion when such opinion is 
necessary to make a decision on the claim.  Id. at § 3(a) (to 
be codified as amended at 38 U.S.C.A. § 5103A).

The appellant contends that the veteran's death resulted from 
a service connected psychiatric disorder.  The veteran's 
death certificate shows that he died in January 1998 of 
congestive heart failure due to ischemic cardiomyopathy due 
to arteriosclerosis.  The certificate of death also indicates 
that the veteran was hospitalized at St. Vincent's Hospital 
on an inpatient basis at the time of his death.  However, the 
terminal treatment records are not associated with the claims 
folder.  In light of the provisions of the VCAA, as these 
medical records are probative to the issues at hand, they 
should be obtained and associated with the veteran's claims 
folder.  

Additionally, the Board notes that the claims folder does not 
appear to be complete.  A notation on the outside of the 
claim folder indicates that the claim folder had been 
rebuilt.  The February 1998 rating action and July 2000 
statement of the case reference evidence that is not 
presently associated with the claims folder.  In particular, 
these documents refer to service medical records, VA 
examination reports, and a VA hospital report that are not 
presently of record.  Under the VCAA and its implementing 
regulations, VA has a duty to obtain these records.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Similarly, while the appellant contends that the veteran's 
death is secondary to a service connected disorder, the 
evidence of record does not include any rating action or 
similar decisions wherein service connection was established.  
On the contrary, with the exception of recent private medical 
treatment, the claims folder is devoid of any documentation 
whatsoever prior to the veteran's death.  On remand, the RO 
should identify any disability for which service connected 
has been established.

The Board notes that private medical records from Dr. Ronald 
D. Kittinger, the veteran's private physician, indicate that 
the veteran was seen by at least two private cardiologists 
since 1991.  These treatment records show that the veteran 
was seen by Dr. Dye and Dr. Andy Morris.  However, copies of 
relevant treatment records from Dr. Dye and Dr. Morris are 
not presently associated with the claims folder.  As these 
records are potentially probative to the appellant's claims, 
they should be obtained and associated with the claims 
folder.    

For the reasons discussed above, the case is REMANDED for the 
following development:

1.  The RO should locate the veteran's 
service medical records and VA medical 
records referenced in the rating decision 
and statement of the case issued during 
this appeal.  These records should be 
associated with the claims folder.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
VCAA.

2.  The RO should locate any prior rating 
actions and/or decisions wherein service 
connection for an acquired psychiatric 
disorder was established.  These 
decisions as well as the evidence used in 
making the determination should be 
associated with the claims folder.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
VCAA.

3.  The RO should obtain the names and 
addresses of all health care providers 
who had treated the veteran for his 
cardiovascular disorders and his 
psychiatric disorders.   In particular, 
the RO should request treatment records 
from Dr. Dye, Dr. Morris, and St. Vincent 
Hospital.  After securing the necessary 
releases, the RO should obtain these 
records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
VCAA.  

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should also review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the appellant, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon her claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




